NO. 07-07-0058-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               SEPTEMBER 24, 2007
                         ______________________________

                   JAMES N. MEADOR and MELISSA A. MEADOR,

                                                                     Appellants

                                            v.

                         EMC MORTGAGE CORPORATION,

                                                                     Appellee
                       _________________________________

               FROM THE 169TH DISTRICT COURT OF BELL COUNTY;

               NO. 211660-C; HON. GORDON G. ADAMS, PRESIDING
                       _______________________________

                                    Opinion
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      James N. Meador and Melissa A. Meador (the Meadors) appeal from a summary

judgment granted in favor of EMC Mortgage Corporation (EMC) and the denial of their own

motion for summary judgment. They had sought a judgment declaring that the principal

and interest on an unsecured loan owned by EMC should be forfeited because the loan

transaction failed to comply with the homestead lien provisions in the Texas Constitution,

TEX . CONST . art. XVI, §50. We affirm the summary judgment.
       Background

       The dispute arises from the Meadors’ attempt to acquire an unsecured loan from

Conseco Finance Service Corporation. As a condition for the loan, Conseco required that

they also refinance their home mortgage. However, it is undisputed that the two loans

were independent from one another. That is, two loan applications were completed, and

the default on one did not constitute a default on the other. Moreover, the homestead lien

arising from the refinancing of the mortgage would not and did not cover repayment of the

unsecured consumer loan. The evidence further revealed that once the loans were

consummated, the unsecured consumer transaction was acquired by EMC from Conseco.

       Section 50 of article XVI

       Section 50 of article XVI of the Texas Constitution protects a person’s homestead

from forced sale for the payment of most debts except those enumerated in subsection (a).

Stringer v. Cendant Mortg. Corp., 23 S.W.3d 353, 354 (Tex. 2000). While the consumer

loan which is the subject of this dispute is not secured by a lien on the Meadors’

homestead, they nonetheless rely on subsection (e) to bring it within the scope of §50.

The latter provides that:

       A refinance of debt secured by a homestead and described by any
       subsection under Subsections (a)(1) - (a)(5) that includes the advance of
       additional funds may not be secured by a valid lien against the homestead
       unless:

            (1) the refinance of the debt is an extension of credit described by
       Subsection (a)(6) of this section; or

               (2) the advance of all the additional funds is for reasonable costs
       necessary to refinance such debt or for a purpose described by Subsection
       (a)(2), (a)(3), or (a)(5) of this section.

                                            2
TEX . CONST . art. XVI, §50(e). According to the Meadors, the consumer loan comprised “the

advance of additional funds” under §50(e) even though it was unsecured. Thus, both loans

allegedly had to satisfy the requirements of §50 in general. We disagree.

       Interpretation of §50

       In construing the constitution, we use the same guidelines used in construing

statutes. Rooms With a View, Inc. v. Private Nat’l Mortg. Ass’n, Inc., 7 S.W.3d 840, 844

(Tex. App.–Austin 1999, pet. denied). Those guidelines require us to give effect to the

intent of the framers of the constitution by considering the purpose of the provision and the

historical context in which it was written. Ex parte Austin Indep. School Dist., 23 S.W.3d
596, 600 (Tex. App.–Austin 2000, pet. ref’d). Finally, we must interpret the words of the

constitution as generally understood and rely heavily on the plain language of the literal

text. Spradlin v. Jim Walter Homes, Inc., 34 S.W.3d 578, 580 (Tex. 2000).

       Here, we are asked to discern what was meant by the phrase “the advance of

additional funds.”   The Meadors opined that it included unsecured loans made in

conjunction with refinancing a mortgage on the homestead. In turn, EMC asserted that it

only encompasses loans the repayment of which was secured by a lien on the homestead.

EMC posits the accurate interpretation.

       The plain language of §50(e) talks about the “refinance of debt secured by a

homestead and . . . that includes the advance of additional funds . . . .” TEX . CONST . art.

XVI, §50(e). The words being so juxtaposed, we cannot but construe the phrase “the

advance of additional funds” to be a subset of the overall debt being refinanced and

secured. In other words, “additional funds” are monies obtained in excess of the pre-

existing debt being refinanced, and when the two are combined, the repayment of the total

                                             3
is to be secured by a lien on the homestead. This interpretation is not only reasonable and

logical but finds support in the history and purpose of art. XVI, §50. Through the latter, the

Texas populace sought means to protect one’s homestead against loss due to an inability

to pay debt. Thus, the homestead could be encumbered only for limited purposes. That

historical concept remains the focus of §50, the concept being the regulation and limitation

of liens against the homestead.

        In this instance, two separate loan applications were submitted, and two separate

loans were made. Only one loan was secured by a lien on the homestead, however, and

that loan was not the one acquired by EMC. The mere fact that the initial lender required

that both be obtained from it does not, as the Meadors contend, render the two loans

inseparable. If that was the case, then both loans would had to have been assigned to

EMC, and they were not.1 So, we cannot but conclude that the phrase “advance of

additional funds” contemplates additional funds the repayment of which is secured through

a lien contemplated by art. XVI, §50.

        We overrule all of the Meadors’ issues since they are dependent upon reading §50

in a manner different than that we adopt and affirm the summary judgment.



                                                          Brian Quinn
                                                          Chief Justice




        1
          The situation before us is distinguishable from that in LaSalle Bank National Association v. W hite,
217 S.W .3d 573 (Tex. App.–San Antonio 2006, pet. filed), a case upon which the Meadors rely. In LaSalle,
the parties agreed that the loan was an extension of credit as defined in §50. W e have no such agreem ent
here viz the consum er loan that EMC bought.

                                                      4